Citation Nr: 1016433	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart murmur.

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran requested a travel Board hearing in his April 
2007 substantive appeal; however, in September 2007, he 
withdrew the request for a hearing.  Thus, the request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  A December 2000 Board decision denied the Veteran's claim 
of entitlement to service connection for hypertension and 
heart murmur.  This decision is final.

2.  Evidence associated with the claims file subsequent to 
the December 2000 Board decision is not new and material and 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
heart murmur.

3.  Evidence associated with the claims file subsequent to 
the December 2000 Board decision is not new and material and 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The December 2000 Board decision denying entitlement to 
service connection for hypertension and heart murmur is 
final.  38 U.S.C.A. § 7104 (West 2002); 39 C.F.R. § 20.1100 
(2009).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for heart murmur is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

3.  The evidence submitted to reopen the claim of entitlement 
to service connection for hypertension is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Regarding claims to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

After careful review of the claims folder, the Board finds 
that a May 2005 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The May 2005 VCAA notice letter provided 
the Veteran with the criteria for reopening the previously 
denied claims of entitlement to service connection for heart 
murmur and hypertension, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  The Veteran was also informed of 
what evidence he was required to provide to reopen the claims 
and establish service connection for heart murmur and 
hypertension.  Specifically, the letter informed the Veteran 
that his service connection claims were previously denied, 
because there was no indication that either conditions were 
caused or aggravated by military service.  The Veteran was 
informed that the evidence he submits should be related to 
that fact.  The Board notes that the May 2005 letter notified 
the Veteran that his service-connected claim was previously 
denied in an August 1997 rating decision.  However, the Board 
notes that the claims were last denied in a December 2000 
Board decision.  The Board finds that the Veteran is not 
prejudiced by this mistake, because the reason for the denial 
and the evidence that the Veteran must show are not different 
than what was provided in the May 2005 letter.  The Veteran 
was also informed of his and VA's respective duties for 
obtaining evidence.  

With regard to the duty to assist, the claims file contains 
service treatment records, SSA disability records, private 
treatment records and VA treatment records.  The Board notes 
that the Veteran was not provided with a VA examination or 
opinion for his claims to reopen entitlement to service 
connection for heart murmur and hypertension.  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability or symptoms of a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, with respect to claims to reopen, VA is not required 
to provide an examination or obtain a medical opinion to 
create new evidence that may or may not be material.  See 38 
C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required 
to provide the Veteran with a VA examination or opinion in 
conjunction with those claims.

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
There is no other indication in the file that there are 
additional relevant records that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims. 

II.  New and Material Evidence

A December 2000 Board decision denied the Veteran's claims of 
entitlement to service connection for heart murmur and 
hypertension on the basis that the new evidence submitted by 
the Veteran did not show that he had hypertension or a heart 
murmur in service or that it was otherwise related to 
military service.  The relevant evidence of record at the 
time of the December 2000 Board decision consisted of service 
treatment records, SSA disability determination records, VA 
treatment records from May 1997 to October 1999 and 
statements from the Veteran in support of his claims.  The 
December 2000 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7104 (West 2002); 39 C.F.R. § 
20.1100 (2009).  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108 
(West 2002).   "New" evidence means existing evidence not 
previously submitted to the VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  Competency of new evidence, however, is not 
presumed. 

In February 2005, the Veteran submitted a claim to reopen the 
issues of entitlement to service connection for heart murmur 
and hypertension.  Evidence associated with the claims file 
since the December 2000 Board decision includes VA treatment 
records from August 2001 to May 2006, private treatment 
records from February 2004 to June 2005 and statements by the 
Veteran.

The Board finds that this evidence is considered new in that 
it was not of record at the time of the December 2000 Board 
decision.  Nonetheless, the Board concludes that the evidence 
is not material.  In this regard, the Board observes that the 
VA and private treatment records received by the Board since 
the December 2000 Board decision address the Veteran's 
current treatment for his hypertension and heart disorders.  
This is similar to the evidence contained in the record at 
the time of the December 2000 Board decision.  The VA and 
private treatment records do not discuss whether the 
Veteran's current hypertensive disorder or heart problems are 
related to military service.  Furthermore, there is no 
indication that the Veteran even has a current heart murmur.  
The Board has also considered the Veteran's statements in the 
April 2007 substantive appeal and the June 2005 statement of 
the case that he was diagnosed with hypertension and heart 
murmur during his separation examination and he has had 
problems with his heart ever since military service.  The 
Board finds that this evidence is cumulative and redundant of 
the evidence that was considered in the December 2000 Board 
decision.  Specifically, the Board observes that the Veteran 
asserted in the September 1999 notice of disagreement and the 
December 1999 substantive appeal that during the separation 
examination he was told that he had hypertension and heart 
murmur and that these conditions have become increasingly 
sever since discharge from military service.  

Based on the foregoing, the Board finds that the Veteran's 
lay statements and treatment records are cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened and 
does not raise a reasonable possibility of substantiating the 
claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine is 
not for application, because new and material evidence to 
reopen the finally disallowed claim has not been submitted.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, 
having determined that new and material evidence has not been 
submitted, the Veteran's request to reopen the service 
connection claims for heart murmur and hypertension are not 
warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for heart murmur is denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for hypertension is denied.




____________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


